DETAILED ACTION
 	This Office Action corresponds to the filing of application on 10/29/20219 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/29/20219 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/29/20219 are accepted by the examiner.
Priority
 	The application is filed on 10/29/20219 and therefore the effective filing date of the  application is 10/29/20219.
 				Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Makhijani et al. (US 11080596 B1, cited in PTO-892) discloses filtering noise or otherwise improving accuracy in event prediction by using encoded representations of information regarding events to be predicted. More specifically, the present disclosure describes embodiments of training a machine learning model, such as an artificial neural network (NN), to predict the occurrence of future events based on the occurrences of past events. Data regarding the internal state of the machine learning is then used to determine similarities or differences between events. The similarities or differences can be used to identify and filter dissimilar events predicted by other models or systems, augment events predicted by other models  (Makhijani, Col. 2, lines 5-19).
  	Further, Makhijani et al. discloses that  occurrences of one type of event associated with a user can be arranged in a chronological order as elements of an event vector. The occurrences of the type of event with respect to two objects (such as two items) represented by two adjacent elements of the event data vector occur close in time or one after another. To generate training input and corresponding truth data, a running window of a fixed size can be implemented. The training input can include a plurality of training data input vectors. The truth data can include a plurality of reference data output vectors. For example, with a running window of size 10, an input vector can include occurrences represented by elements at positions 0 to 8 of the event data vector. A reference vector can include an occurrence represented by the element at position 9 of the event data vector. With an overlap of 9 (or an increment of one), another input vector can include occurrences represented by elements at positions 1 to 9 of the event data vector. Another reference vector can include an occurrence represented by element at position 10 of the event data vector. The input vectors and reference vectors can be used to train a machine learning model (e.g., an embedding space machine learning model, such as a NN) that will be used to determine the differences or similarities between events, object (Makhijani, Col. 2, lines 20-43).
	Powell et al. (US 20170024455 A1, cited in PTO-892) discloses that an online system receives information from an entity, such as a business entity, identifying a set of users of the online system, which may define a target audience for receiving a communication from the entity. For example, users included in a target audience are identified based on demographic information (e.g., age and gender), connections with the entity (e.g., users who are connected to a page associated with the entity maintained by the online system), and actions performed by the users on the online system (e.g., previous interactions with content maintained by the online system). The online system groups users included in a target audience into clusters based on their similarities using a clustering model or algorithm (e.g., k-means clustering) (Powell, Paragraph 0007).
 	Further, Powell et all. discloses that online system generates the clusters of users in the target audience based on one or more parameters specified by the entity. For example, the online system clusters users based on one or more particular dimensions specified by the entity or based on a particular number of dimensions specified by the entity. Example dimensions for clustering users include: user profile information (e.g., age, interests, and geographic location), actions performed by the users with content maintained by the online system (e.g., expressing a preference for content having one or more characteristics, installing an application, performing a specific interaction with a specific content item), and actions performed by the users with content external to the online system (e.g., content on a third party system with which the users performed one or more interactions, types of interactions performed by the users with content external to the online system). In one embodiment, the online system generates the clusters of users based solely on dimensions specified by the entity. Alternatively, the online system generates the clusters of users based on dimensions specified by the entity as well as additional dimensions. If the online system generates clusters based on dimensions specified by the entity as well as additional dimensions, the online system differently weight dimensions used for generating the clusters so dimensions specified by the entity have higher weights than other dimensions when generating the clusters (Powell, Paragraph 0009).
 	Codella et al. (US 10664894 B2, cited in PTO-892) discloses that product recommendations are provided to a target user that take into account the style, interests, and hobbies of the target user and a desire by the target user to be unique from the target user's social group. In some aspects, a list of recommended products may be generated for the target user based on data about the target user's purchasing habits, social media interactions, or any other data. A list of products associated with users in the target user's social group may also be generated, for example, based on products purchased, currently worn by, or previously worn by the users in the target user's social group. A uniqueness-aware list of recommended products may then be generated from the list of recommended products by removing any products found in both the list of recommended products and the list of products associated with users in the target user's social group (Codella, Abstract).
 	Bell et al. (US 20190392082 A1, cited in PTO-892) discloses that  one or more user selections associated with one or more identifiers can be received. A data structure can be incremented with one or more frequency statistics for one or more terms within the one or more identifiers. A plurality of vectors that are oriented in vector space according to context similarity between the plurality of vectors can be generated based at least on the one or more frequency statistics. The vector space can be for use in selecting one or more search result candidates in response to a query. A query for one or more resources can be received. A distance can be determined between one or more terms of the query and one or more tokens in vector space. The vector space can include a plurality of vectors that are oriented in the vector space according to context similarity between the plurality of vectors. One or more search result candidates can be scored based at least on the distance between the one or more terms of the query and the one or more tokens in vector space (Bell, Paragraphs 0003-0004).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards system for determining when to retrain an individual-item model within a recommendation engine. The computer-implemented method includes defining a consumer feature vector having attributes of historical consumers that impact an individual-item model. 
The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…determining a retraining threshold for the individual-item model; calculating a new feature vector relating to new consumers, the new feature vector containing new attribute values for the attributes defined by the consumer feature vector; determining a distance between the historical feature vector and the new feature vector; and retraining the individual-item model upon determining that the distance between the historical feature vector and the new feature vector exceeds the retraining threshold...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9 and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498